Exhibit 99.1 For Immediate Release For more information: Rex S. Schuette Chief Financial Officer (706) 781-2266 Rex_Schuette@ucbi.com UNITED COMMUNITY BANKS, INC. REPORTS EARNINGS OF $6.5 MILLION FOR SECOND QUARTER 2012 · Net income of $6.5 million, or six cents per share · Balance sheet restructuring includes $6.5 million of securities gains, mostly offset by wholesale funding prepayment charges · Nonperforming assets decline $15.8 million, or 10 percent, from first quarter · Core transaction deposits up $163 million year-to-date, or 11 percent annualized BLAIRSVILLE, GA – July 26, 2012 – United Community Banks, Inc. (NASDAQ: UCBI) today reported net income of $6.5 million, or six cents per share, for the second quarter of 2012; and $18.0 million, or 21 cents per share, year-to-date.The results for the second quarter and first six months of 2012 reflect strong core transaction deposit growth, increases in fee revenue and lower operating expenses compared with the same periods a year ago. “Our lower operating expenses reflect ongoing efforts to meaningfully increase operating efficiency, while at the same time remaining focused on improving credit measures,” said Jimmy Tallent, president and chief executive officer.“Our credit measures continue their positive trend, with nonperforming assets down$15.8 million, or 10 percent, from the first quarter. The second quarter marks our fourth profitable quarter following our 2011 capital transaction and the execution of our problem asset disposition plan.Looking forward, we expect profitability to continue from improved efficiency, revenue enhancements and expense reductions while growing and improving our business mix of loans and deposits.” 1 Total loans were $4.12 billion at quarter-end, down slightly from the first quarter and down $44 million from a year earlier.“While loans declined slightly in the second quarter they remain up year-to-date.We expect some volatility in balances due to the ongoing sluggish economy.We are prudently growing the portfolio by focusing on full-service relationships with small-to-medium-sized businesses.During the second quarter we added $132 million in new loan commitments, of which $87 million were funded by quarter-end.The majority were commercial loans.” “Growing quality loan and deposit relationships remains a key focus for 2012,” Tallent commented.“The highly competitive market for quality lending opportunities keeps pressure on loan pricing. At the same time our success attracting core transaction deposits has continued, with balances increasing $12 million in the second quarter and an especially strong $151 million in the first quarter. Annualized, the growth rate is 11 percent.” The second quarter provision for loan losses was $18 million, up from $11 million a year ago and $15 million in the first quarter.Second quarter net charge-offs were $18.9 million, compared to $16.5 million in the second quarter of 2011 and $15.9 million in the first quarter of 2012. “Nonperforming assets of $145.8 million were down $15.8 million from the first quarter,” Tallent said. “Nonperforming asset levels are impacted significantly by the inflow of new nonperforming loans and our ability to liquidate foreclosed properties.In the second quarter, the inflow of new nonperforming loans slowed to $29.4 million from $32.4 million in the first quarter.Also, loans past due 30 to 89 days declined from .86 percent of outstanding loans in the first quarter to .65 percent in the second quarter.We expect our overall credit trends to continue to improve during 2012, although not necessarily in a linear fashion.” Taxable equivalent net interest revenue declined $2.0 million from the first quarter of 2012, and $2.1 million from the second quarter of 2011, to $56.8 million.Said Tallent, “The decrease from the first quarter was primarily due to the lower yield on the securities portfolio, which was significantly impacted by heavy prepayment activity in the mortgage market.This activity accelerated the amortization of bond purchase premiums, suppressing the securities portfolio yield.Further, the yields at which the proceeds were reinvested fell short of those of the bonds they replaced.Consequently, our net interest margin was down 10 basis points from the first quarter, to 3.43 percent. It was up two basis points, however, from the second quarter of 2011.” 2 Fee revenue was $12.9 million in the second quarter, compared to $15.4 million in the first quarter and $13.9 million a year ago.The decline in fee revenue from the first quarter of 2012 and second quarter of 2011 was primarily due to nonrecurring revenue items noted below.Service charges and fees were $7.8 million, similar to the first quarter and up $208,000 from the second quarter of 2011.The increase in service charges and fees from a year ago reflects new fees on deposit accounts that became effective in the first quarter of 2012, which more than offset lower overdraft fees. Fee revenue for the quarter included $6.5 million of securities gains reflecting the sale of $175 million in fixed rate securities.As part of the balance sheet restructuring, $75 million of fixed rate wholesale funding was prepaid, resulting in prepayment charges of $6.2 million.“Overall, the deleveraging of our balance sheet should improve our margin and interest rate sensitivity, while maintaining the level of net interest revenue,” stated Tallent. Mortgage fee revenue of $2.3 million reflected a $223,000 increase from the first quarter and $1.4 million from a year ago.Comparisons to prior periods are influenced significantly by the interest rate environment and refinancing activities.Closed mortgage loans totaled $79.8 million in the second quarter of 2012 compared with $81.7 million in the first quarter and $50.5 million in the second quarter of 2011.Other fee revenue was down $3 million from both the first quarter of 2012 and the fourth quarter of 2011, to $1.6 million.The first quarter of 2012 included $1.1 million in interest on a prior year’s federal tax refund, $728,000 in gains from the sale of low income housing tax credits, and $115,000 in hedge ineffectiveness gains.The second quarter of 2011 included $2.8 million in hedge ineffectiveness gains, in contrast with $180,000 in hedge ineffectiveness losses in the second quarter of 2012. 3 Excluding foreclosed property costs, second quarter 2012 operating expenses were $42.5 million compared to $43.1 million for the first quarter and $46.8 million a year ago.Lower staff levels and related costs were the primary drivers of the decrease from both periods, with 93 fewer staff positions compared to the first quarter and 153 fewer from a year ago.Most other expense categories were down as well, reflecting efforts to improve operating efficiency by lowering costs.The decrease in operating expenses from a year ago also reflects a $1.1 million decrease in the FDIC assessment due to a lower assessment rate. Foreclosed property costs for the second quarter of 2012 were $1.9 million, compared to $3.8 million in the first quarter and $1.9 million a year ago.Second quarter 2012 costs included $1.1 million for maintenance and $739,000 in net losses and write-downs.For the first quarter, foreclosed property costs included $1.6 million in maintenance and $2.2 million in net losses and write-downs.Second quarter 2011 costs included $2.0 million in maintenance and $100,000 in net gains from sales. As of June 30, 2012, capital ratios were as follows: Tier 1 Risk-Based of 14.2 percent; Tier 1 Leverage of 9.1 percent; and Total Risk-Based of 15.9 percent.The Tier 1 Common Risk-Based ratio was 8.7 percent and the tangible equity-to-assets ratio was 8.2 percent. Conference Call United will hold a conference call today, Thursday, July 26, 2012, at 11 a.m. ET to discuss the contents of this news release and to share business highlights for the quarter.To access the call, dial (877) 380-5665 and use the conference number 97692673.The conference call also will be webcast and can be accessed by selecting ‘Calendar of Events’ within the Investor Relations section of the United’s website at www.ucbi.com. About United Community Banks, Inc. Headquartered in Blairsville, United Community Banks, Inc. is the third-largest bank holding company in Georgia. United has assets of $6.7 billion and operates 27 community banks with 104 banking offices throughout north Georgia, the Atlanta region, coastal Georgia, western North Carolina and east Tennessee.United specializes in providing personalized community banking services to individuals and small to mid-size businesses and also offers the convenience of 24-hour access through a network of ATMs, telephone and on-line banking. United’s common stock is listed on the Nasdaq Global Select Market under the symbol UCBI.Additional information may be found at United’s web site at www.ucbi.com. 4 Safe Harbor This news release contains forward-looking statements, as defined by federal securities laws, including statements about United’s financial outlook and business environment.These statements are based on current expectations and are provided to assist in the understanding of future financial performance. Such performance involves risks and uncertainties that may cause actual results to differ materially from those expressed or implied in any such statements.For a discussion of some of the risks and other factors that may cause such forward-looking statements to differ materially from actual results, please refer to United’s filings with the Securities and Exchange Commission including its 2011 Annual Report on Form 10-K under the section entitled “Forward-Looking Statements” and “Risk Factors.” Forward-looking statements speak only as of the date they are made, and we undertake no obligation to update or revise forward-looking statements. # # # 5 UNITED COMMUNITY BANKS, INC. Financial Highlights Selected Financial Information Second Quarter For the Six YTD (in thousands, except per share Second First Fourth Third Second 2012-2011 Months Ended 2012-2011 data; taxable equivalent) Quarter Quarter Quarter Quarter Quarter Change Change INCOME SUMMARY Interest revenue $ Interest expense Net interest revenue (4 ) % - % Provision for loan losses Fee revenue (7 ) 10 Total revenue ) Operating expenses (9 ) ) Income (loss) before income taxes ) ) Income tax expense (benefit) ) ) Net income (loss) Preferred dividends and discount accretion Net income (loss) available to common shareholders $ ) $ ) $ $ ) PERFORMANCE MEASURES Per common share: Diluted income (loss) $ ) $ ) $ $ ) Book value (7
